Title: To George Washington from Thomas Arnold, 16 March 1783
From: Arnold, Thomas
To: Washington, George


                        
                            Sir,
                            East Greenwich March 16th 1783
                        
                        When I received my furlough of Your Excellency, it was my expectation that the Invalid Corps would, in the
                            course of the winter be either reduced or dissolved; Indeed the Secretary at War, in a conversation I had the honor to
                            have with him, suggested an Idea of that kind.
                        The time limited, in my furlough, for my return, which is the 23rd of April next, is fast approaching, and
                            after making the necessary provision for my family’s support in my absence, I shall find myself illy able to defray the
                            expences attendant on the preparations for so long an absence from it, with the additional expence of so long a journey as
                            that to camp—These considerations have impelled me to sollicit Your Excellency to lengthen the time for my return to a
                            more distant period.
                        I will only suggest to Your Excellency that in the course of my service with the regiment the last campaign,
                            no company was assigned to my particular command, nor is there an Officer in the Corps except myself who has experienced
                            the misfortune of the loss of a leg, & of course one, whose services, can, with less injury to the public, be
                            dispensed with, than Your Excellency’s Most Obedient Servant
                        
                            Thomas Arnold
                            Captn Invalid Regt
                        
                    